Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 1 of 8 PageID #: 6986




                               EXHIBIT 3
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 2 of 8 PageID #: 6987




                       UNITED STATES DISTRICT COURT
                     IN THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 OPTIMUM IMAGING TECHNOLOGIES LLC,

                  Plaintiff,                 C.A. No. 2:19-cv-00246-JRG
       v.

 CANON INC.,

                  Defendant.




      EXPERT REPORT OF WAYNE E. PRENTICE REGARDING INVALIDITY
            OF UNITED STATES PATENT NOS. 7,612,805 & 8,451,339
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 3 of 8 PageID #: 6988




    165.    I understand that in the Claim Construction Order, the Court found that one of

 ordinary skill in the art would have an electrical engineering degree and three years of relevant

 experience. (Claim Construction Memorandum Opinion and Order, D.I. 88 at 5-6).

    166.    In reviewing the proposed levels of ordinary skill and the Court’s claim construction

 order, I understand that the question of what qualifies as relevant experience remains unresolved.

 OIT’s proposed relevant experience level relates only to “data processing,” and is thus divorced

 from the claimed field of the inventions – digital imaging systems and methods. Canon’s

 proposed relevant experience level calls for experience in digital camera design, which involves

 designing the system within the camera responsible for the processing of digital images,

 including designing how the image data flows throughout the components of the digital camera

 to reduce aberrations. Accordingly, in my opinion, Canon’s proposed level of skill in the art is

 correct.

    167.    Under any of these definitions, I believe I would qualify as a person of at least

 ordinary skill in the art (a “POSA”) to which the inventions of the ’805 and ’339 Patents are

 directed based on my qualifications and experience described above.

    168.    Further, regardless of which definition of a POSA ultimately gets applied, my

 opinions contained herein would not change.

 XII.   OVERVIEW OF THE STATE OF THE ART

            State of the Art

    169.    The disputed patents describe the technology area as: “A system is disclosed for the

 automated correction of optical and digital aberrations in a digital imaging system.” ’805 Pat. at

 Abstract. Optimizing images has been a longtime pursuit in photography across various lens

 types. ’805 Pat. at 1:36–48. As photography advanced, automated mechanisms were invented to



                                                 43
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 4 of 8 PageID #: 6989




 correct issues such as blurring. These automated processing means advanced further as

 microprocessors and sensors improved. ’805 Pat. at 2:27–30.

    170.    The ’805 Patent acknowledges that prior to the filing date it was known to “use []

 software that automatically corrects” image issues, particularly for issues caused by imperfect

 imaging systems. ’805 Pat. at 2:56–61 (discussing a Hasselblad camera with software that

 automatically corrects image issues); see also 6:32-42 (discussing post-production software

 programs that can emulate filters). Accordingly, the Asserted Patents specifically admit that the

 ability to use digital image processing to correct for optical imaging aberrations was well known

 as of the date of invention.

    171.      For example, the Asserted Patents specifically disclose Adobe Photoshop as a prior

 art image processing software capable of correcting aberrations through digital filtration. ’805

 Pat. at 6:32-42, 12:42-13:1. More specifically, Adobe Photoshop CS2 is an image processing

 application released in April 2005, that included built in functionality that provided for the

 correction of various aberrations. CANON0063026-28 (disclosing digital image processing

 capability to correct optical aberrations including barrel distortion, pincushion distortion,

 vignetting, and chromatic aberration). The manual for Photoshop CS2 discloses that the

 presence or degree of defects in the captured image would depend on certain characteristics of

 the camera at the time of image capture, e.g. focal length or f-stop used during image capture.

 CANON0063027. Accordingly, in correcting aberrations for a specific captured image using its

 Lens Correction filter, Photoshop CS2 accounts for the camera, lens, and focal length setting

 used to capture the image. CANON0063027-28.

    172.    In addition to Photoshop, the Asserted Patents specifically admit that other digital

 photo editing software was also ubiquitous as of the priority date. ’805 Pat. at 6:32-42. DxO



                                                  44
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 5 of 8 PageID #: 6990




 Optics Pro 3.5, also released prior to the priority date of the Asserted Patents in 2005

 (CANON0926807, CANON0926617), was another example of an image processing software

 that used digital image processing techniques for correcting aberrations. DxO Optics Pro 3.5

 allowed for fully automatic processing of both digital camera raw data and JPEG images to

 automatically apply aberration correction functionality to a captured image accounting for the

 specific camera and lens combination used to capture the image. CANON0063668-73,

 CANON0063682; see also CANON0926617). DxO Optics Pro 3.5 allowed for batch

 processing of multiple images to correct aberrations as well. CANON0063690. Further, in

 addition to accounting for the camera and lens used to capture the image, DxO Optics Pro 3.5’s

 aberration correction functionality also accounted for the taking conditions during the capture of

 the image (focal length, aperture, etc.). CANON0063732.

    173.    Accordingly, as of the priority date of the Asserted Patents, it was well known in the

 art to use digital image processing to correct for optical imaging aberrations, and to

 automatically adjust the correction techniques to account for image capture conditions. The

 Asserted Patents simply claim systems and methods that take these known image correction

 techniques and automate them in house in the camera. In some cases the claimed systems and

 methods also require implementing known special effects in camera as well. These features

 were well-known in the prior art, as discussed below.

    174.    More specifically, as of the priority date, it was well known in the art that publicly

 available digital cameras included in-camera aberration correction technology. For example, as

 discussed in greater detail below, Canon released digital still and video cameras including in-

 camera aberration correction technology dating back to 2004.




                                                  45
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 6 of 8 PageID #: 6991




    175.    The PowerShot SD300 Digital ELPH and PowerShot SD200 Digital ELPH were

 digital cameras sold in the United States dating back at least to October and September 2004,

 respectively. (See, e.g., PowerShot Sales Sheet at CUSA0193550; Oct. 16, 2019 Dec. of Ana

 Tavares). The PowerShot SD300 Digital ELPH and PowerShot SD200 Digital ELPH were

 digital cameras with built in peripheral illumination correction features. (See, e.g., Oct. 16,

 2019 Dec. of Hironori Aokage at ¶¶ 5-6; CANON0114969).

    176.    The Canon ZR80/ZR85/ZR90 were digital video cameras sold in the United States

 dating back at least to January 2004. (See, e.g., ZR80/85/90 Sales Sheet at CUSA0193549).

 As discussed in detail below, the Canon ZR80/ZR85/ZR90 digital video cameras included built

 in diffraction correction functionality, that varied the degree of diffraction correction based upon

 the aperture, zoom position of the lens, and camera mode setting at the time of image capture.

    177.    In fact, I understand that OIT accused of infringement several models of Canon

 digital cameras with built-in aberration correction functionality that were publicly available for

 sale prior to the priority date of the Asserted Patents. These camera models include the: ZR10,

 ZR20, ZR25MC, ZR45MC, ZR50MC, ZR60, ZR65MC, ZR80, ZR85, ZR90, ZR100,

 ZR200/ZR300, XL-1, XL-1s, XL-2, GL2. (Canon’s Invalidity Contentions and Disclosures

 Under Patent Rules 3-3 and 3-4 at 6-7).

    178.    Moreover, in addition to Canon, other digital camera manufacturers also sold digital

 cameras with built-in aberration correction functionality prior to the priority date of the Asserted

 Patents. For example, the Kodak EasyShare V570 was publicly available for sale at least as of

 January 2006. (CANON0926808-18). The Kodak EasyShare V570 included in camera

 aberration correction functionality to correct distortion aberrations and red-eye.

 CANON0063483, CANON0063856. Additionally, Olympus sold the Olympus EVOLT E-300



                                                  46
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 7 of 8 PageID #: 6992




 digital camera, which was publicly available for sale at least as of December 2004

 (CANON0926805). The Olympus E-300 included in camera aberration correction functionality

 that automatically corrected for distortions and aberrations based on lens data.

 (CANON0926805).

     179.     This section will provide a description of the technology as it was known as of the

 priority date along with some background information to provide context.

         1.      Digital Camera Basics

     180.     This section describes the basic operation of a digital imaging system, also known as

 a digital camera. A digital camera can be thought of as a system with three parts: (1) Lens; (2)

 Sensor; (3) Image Processing Subsystem.

                     Lens Basics

     181.     A digital camera’s lens casts an image of the scene upon the sensor. The lens may

 be an integral part of the camera or interchangeable. Moreover, lenses are broadly classified as

 into two types of lenses—lenses that have a fixed field of view (FOV), and lenses that have a

 variable FOV. The former is called a prime or fixed focus lens, the latter is called a zoom lens.

     182.     A camera lens design represents a compromise of a number of competing goals.

 Each final design represents a minimization of cost, weight, size while limiting image quality

 loss.




                                                  47
Case 2:19-cv-00246-JRG Document 160-2 Filed 10/29/20 Page 8 of 8 PageID #: 6993




 I declare under the penalty of perjury that the foregoing is true and correct.



 Dated: September 28, 2020                             By:      _____________________________

                                                                Wayne E. Prentice




                                                 612
